Case 17-34665-KLP                Doc 5894       Filed 12/07/18 Entered 12/07/18 15:56:11                      Desc Main
                                               Document     Page 1 of 5

     Edward O. Sassower, P.C.                                      James H.M. Sprayregen, P.C.
     Joshua A. Sussberg, P.C. (admitted pro hac vice)              Anup Sathy, P.C.
     Emily E. Geier (admitted pro hac vice)                        Chad J. Husnick, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                          KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                            KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                          300 North LaSalle
     New York, New York 10022                                      Chicago, Illinois 60654
     Telephone:         (212) 446-4800                             Telephone:          (312) 862-2000
     Facsimile:         (212) 446-4900                             Facsimile:          (312) 862-2200

     -and-

     Michael A. Condyles (VA 27807)
     Peter J. Barrett (VA 46179)
     Jeremy S. Williams (VA 77469)
     KUTAK ROCK LLP
     901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219-4071
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192

     Co-Counsel to the Debtors and Debtors in Possession and the
     Propco I Debtors and Debtors in Possession

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                              )
     In re:                                                                   )    Chapter 11
                                                                              )
     TOYS “R” US, INC., et al.,1                                              )    Case No. 17-34665 (KLP)
                                                                              )
                                 Debtors.                                     )    (Jointly Administered)
                                                                              )
                                                                              )
     In re:                                                                   )    Chapter 11
                                                                              )
     TOYS “R” US PROPERTY COMPANY I, LLC, et al.2                             )    Case No. 18-31429 (KLP)
                                                                              )
                                 Debtors.                                     )    (Jointly Administered)
                                                                              )




 1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket No. 78]. The location of the Debtors’ service address is One Geoffrey Way, Wayne,
        New Jersey 07470.

 2      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of the
        Propco I Debtors’ Chapter 11 Cases and (II) Granting Related Relief [Case No. 18-31429; Docket No. 3]. The
        location of the Debtors’ service address is One Geoffrey Way, Wayne, NJ 07470.
Case 17-34665-KLP        Doc 5894    Filed 12/07/18 Entered 12/07/18 15:56:11             Desc Main
                                    Document     Page 2 of 5


                        AMENDED AGENDA FOR HEARING ON
                     MOTIONS SCHEDULED FOR DECEMBER 11, 2018
      PLEASE TAKE NOTICE that the following matters are scheduled for hearing on
 December 11, 2018 at 2:00 p.m. (prevailing Eastern Time):

 I.        PROPCO I CONTESTED MATTERS [CASE NO. 18-31429]

      1.     “Sale Hearing” Propco I Debtors' Motion for Entry of an Order (I) Establishing Bidding
             Procedures for the Propco I Leases, (II) Approving the Sale of the Propco I Leases, and
             (III) Granting Related Relief [Docket No. 455]

                Responses Received:

                A.      Market Plaza Limited Partnership's Objection to the Proposed Assumption
                        and Assignment of Store 7818 Lease to Ollie's Bargain Outlet, Inc. [Docket
                        No. 609]

                B.      Objection of Upper Glen Street Associates, LLC to the Proposed
                        Assignment of Lease to Aldi, Inc. [Docket No. 615]

                C.       Aldi Inc.’s Response to Objection of Upper Glen Street Associates, LLC
                         to the Proposed Assignment of Lease to Aldi, Inc for Store No. 6367
                         (Queensbury, NY) [Docket No. 810]

                Related Documents:

                A.      Order (I) Establishing Bidding Procedures for the Propco I Leases and (II)
                        Granting Related Relief [Docket No. 519]

                B.      Notice of Successful and Backup Bidder With Respect to the Auction of
                        Certain of the Propco I Debtors' Leases [Docket No. 579]

                C.      Proposed Order (I) Authorizing the Sale of Certain Propco I Leases Free
                        and Clear of All Interests, (II) Approving the Assumption and Assignment
                        of Leases, (III) Authorizing Entry Into Lease Termination Agreements, and
                        (IV) Granting Related Relief [Docket No. 597]

                D.      Order (I) Authorizing The Sale of Certain Propco I Leases Free and Clear
                        of all interest, (II) Approving the Assumption and Assignment of Leases
                        (III) Authorizing Entry into Lease Termination Agreements and (IV)
                        Granting Related Relief [Docket No. 641]

                E.      Supplemental Order (I) Authorizing the Sale of Certain Propco I Leases
                        Free and Clear of All Interests, (II) Approving the Assumption and
                        Assignment of Leases and (III) Granting Related Relief [Docket No. 688]

                F.      List of Exhibits and Witnesses [Docket No. 855]


                                                  2
Case 17-34665-KLP         Doc 5894    Filed 12/07/18 Entered 12/07/18 15:56:11            Desc Main
                                     Document     Page 3 of 5


                 G.      Market Plaza’s Expert Witness Designation and Disclosure [Docket No.
                         856]

                 Status: This matter is going forward.

       2.     “Motion to File Under Seal” Motion of Upper Glen Street Associates, LLC for an Order
              to File a Certain Exhibit to be Entered Into Evidence at the December 11, 2018 Hearing
              on the Objection of Upper Glen Street Associates, LLC to the Proposed Assignment of
              Lease to Aldi, Inc. (Doc NO. 657) Under Seal [Docket No. 863]

                 Responses Received: None

                 Related Documents: None

                 Status: This matter is going forward.

 II.        TOYS DELAWARE CONTESTED MATTERS [CASE NO. 17-34665]

       3.     “Twenty-Sixth Omnibus Objection” Debtors' Twenty-Sixth Omnibus Objection to
              Certain (A) Exact Duplicate Claims, (B) Substantive Duplicate Claims, (C) No
              Liability Claims, (D) Satisfied Claims, (E) Amended Claims, (F) Amended Priority
              Claims, (G) Insufficient Documentation Claims, (H) Reduced Amount Claims and (I)
              Incorrect Debtor Claims [Docket No. 5570]

                 Responses Received:

                  A.      Alliance Media Holdings Inc.’s Response to Debtors' Twenty-Sixth
                          Omnibus Objection to Certain (A) Exact Duplicate Claims, (B)
                          Substantive Duplicate Claims, (C) No Liability Claims, (D) Satisfied
                          Claims, (E) Amended Claims, (F) Amended Priority Claims, (G)
                          Insufficient Documentation Claims, (H) Reduced Amount Claims and (I)
                          Incorrect Debtor Claims [Docket Nos. 5834 and 5846]

                  B.      Response of Levin Management Corporation to Notice of Debtors’
                          Twenty-Sixth Omnibus Objection to Claims [Docket No. 5825]

                  C.      Premier Trailer Leasing, Inc.’s Response in Opposition to the Debtors'
                          Twenty-Sixth Omnibus Objection to Certain (A) Exact Duplicate Claims,
                          (B) Substantive Duplicate Claims, (C) No Liability Claims, (D) Satisfied
                          Claims, (E) Amended Claims, (F) Amended Priority Claims, (G)
                          Insufficient Documentation Claims, (H) Reduced Amount Claims and (I)
                          Incorrect Debtor Claims [Docket No. 5884]

                 Related Documents: None

                 Status: This matter is resolved with respect to Alliance Media Holdings Inc.

                          This matter is adjourned to the omnibus hearing scheduled for January 24,
                          2018 with respect to certain informal responses and Premier Trailer
                          Leasing, Inc.
                                                   3
Case 17-34665-KLP    Doc 5894     Filed 12/07/18 Entered 12/07/18 15:56:11            Desc Main
                                 Document     Page 4 of 5


                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, this matter is
                     going forward and an amended order granting the relief requested has been
                     or will be submitted to the Court for entry.

    4.    “Twenty-Seventh Omnibus Objection” Debtors' Twenty-Seventh Omnibus Objection
          to Certain (A) Satisfied Claims and (B) Reduced Amount Claims [Docket No. 5571]

             Responses Received: None

             Related Documents: None

             Status: This matter is going forward and an order granting the relief requested has
                     been or will be submitted to the Court for entry.




                      [Remainder of this page intentionally left blank]




                                              4
Case 17-34665-KLP          Doc 5894    Filed 12/07/18 Entered 12/07/18 15:56:11         Desc Main
                                      Document     Page 5 of 5


 Richmond, Virginia
 Dated: December 7, 2018

 /s/ Jeremy S. Williams
 KUTAK ROCK LLP                                   KIRKLAND & ELLIS LLP
 Michael A. Condyles (VA 27807)                   KIRKLAND & ELLIS INTERNATIONAL LLP
 Peter J. Barrett (VA 46179)                      Edward O. Sassower, P.C.
 Jeremy S. Williams (VA 77469)                    Joshua A. Sussberg, P.C. (admitted pro hac vice)
 901 East Byrd Street, Suite 1000                 Emily E. Geier (admitted pro hac vice)
 Richmond, Virginia 23219-4071                    601 Lexington Avenue
 Telephone: (804) 644-1700                        New York, New York 10022
 Facsimile: (804) 783-6192                        Telephone:    (212) 446-4800
Email:         Michael.Condyles@KutakRock.com     Facsimile:    (212) 446-4900
               Peter.Barrett@KutakRock.com        Email:        edward.sassower@kirkland.com
               Jeremy.Williams@KutakRock.com                    joshua.sussberg@kirkland.com
                                                                emily.geier@kirkland.com
  Co-Counsel to the Debtors
  and Debtors in Possession and the Propco I      -and-
  Debtors and Debtors in Possession

                                                  James H.M. Sprayregen, P.C.
                                                  Anup Sathy, P.C.
                                                  Chad J. Husnick, P.C. (admitted pro hac vice)
                                                  300 North LaSalle
                                                  Chicago, Illinois 60654
                                                  Telephone: (312) 862-2000
                                                  Facsimile:     (312) 862-2200
                                                  Email:         james.sprayregen@kirkland.com
                                                                 anup.sathy@kirkland.com
                                                                 chad.husnick@kirkland.com

                                                  Co-Counsel to the Debtors
                                                  and Debtors in Possession and the Propco I
                                                  Debtors and Debtors in Possession
